14-1200
     Xiao-Zhen v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A087 926 564

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   3rd day of March, two thousand sixteen.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            JOSÉ A. CABRANES,
 9            GERARD E. LYNCH,
10                 Circuit Judges.
11   _____________________________________
12
13   LIU XIAO-ZHEN,
14            Petitioner,
15
16                    v.                                             14-1200
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jay Ho Lee, New York, New
24                                       York.
25
26   FOR RESPONDENT:                     Joyce R. Branda, Acting Assistant
27                                       Attorney General; Paul Fiorino,
28                                       Senior Litigation Counsel; Judith R.
1                                O’Sullivan, Trial Attorney, Office
2                                of Immigration Litigation, United
3                                States Department of Justice,
4                                Washington, D.C.
5
6        UPON DUE CONSIDERATION of this petition for review of a

7    Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review is

9    DENIED.

10       Petitioner Liu Xiao-Zhen, a native and citizen of the

11   People’s Republic of China, seeks review of a March 24, 2014,

12   decision of the BIA affirming a March 23, 2012, decision of an

13   Immigration Judge (“IJ”) denying Xiao-Zhen’s application for

14   asylum, withholding of removal, and relief under the Convention

15   Against Torture (“CAT”).   In re Liu Xiao-Zhen, No. A087 926 564

16   (B.I.A. Mar. 24, 2014), aff’g No. A087 926 564 (Immig. Ct. N.Y.

17   City Mar. 23, 2012).    We assume the parties’ familiarity with

18   the underlying facts and procedural history in this case.

19       Under the circumstances of this case, the Court should

20   consider both the IJ’s and the BIA’s opinions “for the sake of

21   completeness.”   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
22   524, 528 (2d Cir. 2006).    The applicable standards of review

23   are well established.    8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

24   v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).



                                    2
1        The     agency    may,      “[c]onsidering       the    totality      of   the

2    circumstances, . . . base a credibility determination on the

3    demeanor,    candor,       or   responsiveness       of    the     applicant    or

4    witness, the inherent plausibility of the applicant’s or

5    witness’s account,” and the consistency in the applicant’s

6    statements “without regard to whether an inconsistency . . .

7    goes to the heart of the applicant’s claim.”                             8 U.S.C.

8    § 1158(b)(1)(B)(iii);           Xiu   Xia   Lin, 534 F.3d    at   163-64.

9    Substantial evidence supports the agency’s determination that

10   Xiao-Zhen was not credible.

11       Xiao-Zhen sought asylum and related relief based on her

12   fear of forced sterilization under China’s family planning

13   policy and her practice of Christianity.                   In finding her not

14   credible, the IJ reasonably relied on Xiao-Zhen’s demeanor,

15   noting that her testimony was often unresponsive.                   See 8 U.S.C.

16   § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d 77,

17   81 n.1 (2d Cir. 2005).          That finding is supported by the record.

18       The IJ’s demeanor finding and the overall credibility

19   determination        are    bolstered       by     record     inconsistencies

20   regarding how Xiao-Zhen fled from family planning officials in

21   Hunan Province and whether she knew the name of the relative

22   with whom she hid.         See Li Hua Lin v. U.S. Dep’t of Justice,


                                            3
1    453 F.3d 99, 109 (2d Cir. 2006); see also Xiu Xia Lin, 534 F.3d
2    at 165-67.     Further, the IJ reasonably found implausible

3    Xiao-Zhen’s testimony that, while in hiding, she did not visit

4    her mother at home because she feared family planning officials

5    would discover her, but she nevertheless visited her father,

6    who was in a government-run hospital as a result of a run-in

7    with the very officials Xiao-Zhen claimed to fear.                   See

8    Wensheng Yan v. Mukasey, 509 F.3d 63, 66-67 (2d Cir. 2007); Siewe

9    v. Gonzales, 480 F.3d 160, 168-69 (2d Cir. 2007).            Xiao-Zhen

10   did not provide compelling explanations for these inconsistent

11   and implausible aspects of her testimony.         See Majidi, 430 F.3d
12   at 80.

13       Having questioned Xiao-Zhen’s credibility, the agency

14   reasonably relied further on her failure to submit sufficient

15   corroborating evidence to rehabilitate her testimony.                See

16   Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

17   Xiao-Zhen    failed    to    provide     corroborating   testimony    or

18   affidavits from any of her fellow congregants at her church in

19   the United States.

20       Although     the        IJ’s    remaining    inconsistency       and

21   implausibility    findings         may    have   been    impermissibly

22   speculative, see Cao He Lin v. U.S. Dep’t of Justice, 428 F.3d
4
1    391, 405 (2d Cir. 2005); Siewe, 480 F.3d at 168, remand would

2    be futile given that the error-free findings discussed herein

3    constitute substantial evidence to support the agency’s adverse

4    credibility determination, see Xiao Ji Chen v. U.S. Dep’t of

5    Justice, 471 F.3d 315, 339 (2d Cir. 2006); see also Xiu Xia Lin,

6 534 F.3d at 163-64, 166-67.      That determination is dispositive

7    of asylum, withholding of removal, and CAT relief as to

8    Xiao-Zhen’s family planning and religion claims.        See Paul v.

9    Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

10         We also find no error in the agency’s alternative finding

11   that, even assuming Xiao-Zhen attends church in the United

12   States, she failed to provide any evidence that authorities are

13   aware of or likely to become aware of her religious practice

14   as required to satisfy her burden of a well-founded fear of

15   persecution.    See Hongsheng Leng v. Mukasey, 528 F.3d 135, 143

16   (2d   Cir.   2008)   (“[T]o   establish   a   well-founded   fear   of

17   persecution in the absence of any evidence of past persecution,

18   an alien must make some showing that authorities in h[er]

19   country of nationality are either aware of h[er] activities or

20   likely to become aware of h[er] activities.”).               This is

21   particularly so given the record evidence that tens of millions

22   of Christians practice in unregistered churches in China.


                                       5
1       For the foregoing reasons, the petition for review is

2   DENIED.

3                             FOR THE COURT:
4                             Catherine O=Hagan Wolfe, Clerk




                               6